O’NIELL, C. J.
(dissenting).
I do not subscribe to the ruling on either of the oppositions to the account or statement filed by the receiver.
I do not find any warrant for the ruling that the expression, in Act No. 199 of 1914 and Act No. 7 of 1926, save and excepting “the vendor’s lien and privilege which may he outstanding,” does not mean a vendor’s lien on movable property, but means only a Vendor’s lien on immovable property. The statute is dealing with the lien on both kinds of property, because its language is: “The sum so obtained shall bear a privilege on all of the property real or personal and the income of the corporation to be paid by' preference and priority over all creditors of the corporation, save and excepting the mortgage on lands and improvements thereon securing any indebtedness, or obligation, and the vendor’s lien and privilege which may be outstanding, due and owing at the time certificates are issued, which mortgage, vendor’s lien and privilege shall remain unimpaired and retain their present status as provided by existing laws.” The exception of mortgages on lands and improvements thereon was not in the act of 1914. This exception was the only change made in the amending act of 1926. If the Legislature had intended to except only the vendor’s lien on lands and the improvements thereon, but not on personal property, the Legislature would have said so, as it did with regard to mortgages on lands and the improvements thereon. The decision rendered in the Succession of Cooley, 26 La. Ann. 166, is not appropriate "to this case. That decision was arrived at because it was thought to be the only escape from a dilemma which was thought to have resulted from the ruling in Succession of Bouvet, 25 La. Ann. 431, that the $1,000 due to a widow or minor child in necessitous circumstances should be paid in preference to a claim secured by the lessor’s lien, notwithstanding the lessor’s lien was superior in rank to the vendor’s lien, and notwithstanding the vendor’s lien was superior in rank to the claim of the widow or minor child in necessitous circumstances. We are not called upon to solve any such problem *675in this case; and, if we were, the solution would not consist in saying that a vendor’s lien on personal property is not a vendor’s lien, within the meaning of Act No. 199 of 1914 and Act No. 7 of 1926.